OFFICE   OF THE   AlTORNEY     GENERAL   OF TEXAS
                          AUSTIN



Bon. J.B. idaDonald, Codseioner
Departmentof A~laxilture
Austin, Texas



              opinion Ilo. 042ll
              Be: Does the Departaien
                  have authority
                  of th6 ftelns de
                  5ent of sa&r166




                                     lauq and these,
                                     oeEQal.6onMn-
                                    6 6eneral R6v6xtuO.

                          tcom Charter Filing P608
                          Civil Statutes, 1985, 8.4
                           as per item 55-B of the
                                                                F




Hon. J.E. 36cDonald, hnuaissioner,      pa@    2


    the Baboouk Butterfat Lau, and the amaunt of
    this ccmtingent is #1,500.00.

      The next repreeents tees derived through the
    aduinistratlcm ,a$ Qhapter~304, 3eguLar Sseaion
    0r tfieParty-rirm Lagicilatum,the fame being
    foes oolleated r0r gerniaatlon teats  and t&e
    amount is sarried uiad(p:itera 58-I. Oetieral Ap-
    propriation Sills the anmuzit is $2,500&O.

      "The asxt Xs,funds remsirad through the leas-
    ing of Jaolcs and Stallions tu,Caretaksra aOOotd-
    ing.to the prorlsiorrr oi XI& l.2,Pirst Callsd
    Session of the Horty-fifth'Iagislatum   and api
    pears as Item 64-a la the General  Appropriation
    Bill, and the 8mount ti $1@cL00.

      *Please advlse'if the Departr;.entnil1 havs
    the aathority to use auy portiona of the ab6V8
    items and amountsrotorths papnrent ot salsr1e6
    ror position8 not otherwise -provided for in the
    dpproprletion Billi"




      "Rent, heat, light, postage, telephone,~te;le-
    graph, printing, supplies and @ontinaes'it,
                               (un&~arsoor~ oura)

          Item X5-b read8 as follows:

          *Rent, heat* light, t@qhone,        telegraph,
    printing     6suuplles
                                               oaring   our6)
          Itqn 64-a iuoludes the follw~t
Hon. J.E. WDcmald,   Cormaissioner, page 9


      *'PostcaSe,printing, freight, telephone, tele-
    graph ant Contingent."
                                (Underscoring ours)

      Thus YO find six itom under (lifferent special
rwnca in whrcp the uorda Yin& Contingent9 are u#d. In
oii~p~thre# 0r them is the list 0r pw*~er preoedin(t
the words .ru:d Contingent" 1tZsntloal. be oall atten-
tion to this fact In view or the stete5ent in the let-
ter of request that 'Uere is lteniized four aaounto
under the heaCIng, *Rent, heat, Ifghts, postage, tale-
phone, telegraph, printing  su?;,lies and Contin&eat, eta.**

      It iS to be nctcd that in eaoh of the above in-
stances the appropriation is frorl:swcial fundz areated
under oertain laws referred to in the itezioed appropr~-
ation. Under the heading %U.ntenance and iGaellnneolura
there is en appropriation out of the G8naralReven~ue
mid 0s the state ior:

      Wirniture,  rixturez3,postage, printing,ex-
    press, telephone, selegraph and Contingent of-
    pllSeS.*~

      pie especially want tc call attentionto the:raat
that there is no speoia3,  inhibition kn the Departmnt
of Qrictilture Appropriation   agaloet~the sn&opnsat oi
additional salaried emplo~rees  other than those prorided
for specirleally.

      The General U&r   to Senrto Bill 427 oon&&&s~the
tolloning Lndtrect authorization ior the emplomrit oi
aGtitiona1 employeesout 0r co~tlngent appropriations:

       R~PI:~ITI~~AL,ELCPLO~'S'C~~SATIO~~.    *ha
    any a&dZtlonal ea. loyeea, other than those Sor
    whuhish.spc~iti~saLY    appropriations have here&
    In been me&e, are fnqloyed and are to be paid
    out 0r oontlngent a?propriatlons, such enployeas
    sbfillnotbt3 i-maidalargeramountthanthat
    provlcfjd in the regular approprlatted zaZarie8
    S0r  gimilar positionz in aueh department or
    ac;enoy, zaqd in she event there are no airmiler
    positions withln.suoh depertment, then ouah ad-
Hon. J.X. EoDo:mld, Oomz&mioner,     page 4


    ditioaal employee shall not be paid a larger
    anount than that provided for sia5vlar positions
    in other departments  or agenolea. In the event
    laborera, akilled laborers, and me&aulcs ORB-
    not be obtained at the ubove mentioned salary
    male, then the head oi eriah department may pay
    tot temporary srzploymant only not exaeed5.q the
    prevailing wage wale paid in the looallty whem
    the teraporary eervlce is to be rendewd~w

      The worda woorAlagent approprlatlon8* would-iu-
cluCe contingent money8 out oi special fund8 an well aa
moneys out 0r the Gemeral Rerenue Fund.

      Opinion HO. O-X532, or t&Is Department, by the
Hon. Riahard Vl. Fairohlld, to George EL Shepherd, Caap
troller of Publio hooounte OS the state OS Tcwu ia dl-
rectly in point.

        In thfs   opir.ion
                         it ie held that:
        * * * * unless the particular departnent 28
    speelally prohibited hem engaging any salaried
    employees ia addition to those provided spwi-
    flcel4    by the apptopti8tion for that dopart-
    merit, a de~tmnt     head my use his *aontJngcst*
    ap mprlation for the smplayment of odUitianal
    r&r ied help. 'Ehe departaent head ia not m-
    qulred to obtain the approval of the tlmltation
    or mq-mentr Board ber0- makIng onoh employlru3nt,
    r0rth.a Boardhas     jurlsdiationonl~~er    thr
    glcyendittwe of ~surplueee* In asrtain spedial
    tua&s, and not over the expenditure of roontin-
    gent expense* appzopriaticms.    Tb, departimnt
    head, -ever,     will be required to mmber swh
    salaried poaitiour areated. and paid out of this
    oontingent fund, as provided in the paragraph
    ca 'salary payments* in the general rider to
    the general appropriation bllLw

      ThereasQnin    ortihc abore opinion istbattae
Legislature used tii
                   e term *aontingent e~patme*~ in the
mams of general Items of esptmse got proride& .&a? ep
oifically, rather )hm inaidetital or unfi?remas lte?M*
                                                             55



Eon. J.lS. MoDonald, Cosurdssioner,
                                  page 5


Viewish to point out certain limitationscontainedin
the generaZ 8nd speafal rider8 of the General Depart-
nrental Appropriation BlU, Senate Bill. 487 of the Forty-
sixth Legislature upoa the expenditure of oontisgent
f Lulus.

     In the general ride8 there is a IImitation apon
the amouat of the lu8p #um appropriation for aostingsnt
expenses rbiah smy be expended during say three month8
period, 8ald provision reading as follme:

     ~‘?t ia further provided that, durlhg say three
   8ohth8 period, no dspartment oan exp8nd more th88
   one-fourth of the appropriation 8s.do herein for:
   1.. (b) OOAtingQlt expe88e8, ... protldsd that
   any unexpendedbalanoes frO8a prerlour qua&an
   m8y be expended during subsequent :~arter8.~

      In additlos,your attention Is oalled to the prohi-
bition against the use OS such oontfagent fund to 8up-
pl8ment the moheya pro&I&d rot “traveling exsensem*,
as r0md8r

     *It is pamricied that 00 mpenditurer 8haU be
   aade for traveling expenaea by a8y dap8rtPent
   of this State in exoeas of the ammnt of smmay
   itemized herein SOT said purpoee~~"

     I.n the third plaae in the speQiaL rider to the Be-
partnrsnt of Agriculture Appropriatloh in Senate Bill
4B7, the expenditure of swneys ,$nCepeolal nind8 is l.%m
ited expressly to the oarrylng lout of protisionr, of the
aot8 nhioh areated the speaialrimd8    theu8?8lv6& X8
other words, the sio8eya a6aruiu   to a rpsaial fond under
a oertain law oaoonly    be used tor oartying out th8 pso-
vi~l~nsor that partioular law a8d eanhot be l6geil4   used
for aaomplishihg    the purposes of,any other la%

     It 18 our opinion that ki the abS88Qe Of any pro-
hibition against the hiring or additional aapZoyee8 to
those speoifiaally prorlded ~QS in the hepert888t of
Agriculture Appropriation u8dar Senate Bill 427, the
&ep%rt&nt oi Agricblture ha6 the authoritjtsU8e   its
rarlous eontinged agpgoprlaticm out of apaalal fuada'
Hon. J.E, ScDonald, Cozmlssioner, page 6,


oreatedunder the various aats, such as those oontln-
gent qproprlatlons    set forth at the out oet otttrie
o~lnlon, for the ezploymnt of additlozal salaried help,
but ~that coztlngeati fund under one aot nay not be used
for the hiring of additional salaried help to aarry out
the ;>rovisions of asother eat.

      Trusting that the abDva ruirp mswers   your ln-
quirp, we -8
                                Yours very truly




                              BY
iStob                                         &rsiatant
Encl. (Opinion O-1332)




                                                   .O
                                                        APPROVED
                                                          OwNtON
                                                        COMMll-rEL
                                                        ‘+&zF